UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 6, 2014 PLC SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory, Canada 1-11388 04-3153858 (State or other Jurisdiction of Incorporation or Organization) (Commission File No.) (IRS Employer Identification No.) PLC Systems Inc. 459 Fortune Boulevard Milford, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (508) 541-8800 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On August 6, 2014, in connection with an additional Third Closing (as defined in the Purchase Agreement) under that certain Securities Purchase Agreement, dated as of February22, 2011, by and between the Company and certain accredited investors, as amended by each of those certain Amendments and Waivers dated July2, 2012, January16, 2013, February 22, 2013, September 18, 2013, and April 14, 2014 (as amended, the “Purchase Agreement”), the Companyissued and sold to GCP IV LLC (“GCP”), and GCP purchased from the Company, (i) a 5% Senior Secured Convertible Debenture of the Company (the “Debenture”) with a principal amount of $125,000 (the “Debenture Amount”), and (ii) a Common Stock Purchase Warrant to purchase up to 2,083,333 shares of the Company’s common stock (the “Common Stock”) at an initial exercise price of $0.09 per share (the “Warrant”), for a total purchase price of $125,000. The Debenture bears interest at a rate of 5% per annum, payable quarterly, and matures on January 16, 2016. The Debenture is convertible, at GCP’s option, at any time prior to repayment of the Debenture Amount into shares of Common Stock (the “Debenture Shares”) at an initial conversion price of $0.06 per share (the “Conversion Price”).The Conversion Price is adjustable for certain events, such as distribution of stock dividends, stock splits, rights offerings, mergers or sales of assets. The Company’s obligations under the Debenture and the Purchase Agreement are secured by all of the assets of the Company and its subsidiaries. The Debenture contains covenants restricting the Company and its subsidiaries from, among other things, incurring debt, granting liens, amending organizational documents, repurchasing or repaying other debt, paying cash dividends, and entering into transactions with affiliates. Following an event of default, the interest rate on the Debenture will increase to 16% per annum and, at the election of the holder, the Debenture Amount may be accelerated and payable at a price equal to the greater of (i)130% of the principal amount outstanding and (ii)an amount equal to a price based on the trading price of the Common Stock multiplied by the number of Debenture Shares, plus, in each case, accrued interest. The Debenture may be redeemed at the option of the Company only in connection with a change of control of the Company or other fundamental transaction and subject to the satisfaction of certain other conditions including that the shares issuable upon conversion of the Debenture are freely tradable and that there is no event of default. The redemption price is the greater of (i)130% of the Debenture Amount, (ii)an amount equal to a price based on the trading price of the Common Stock multiplied bythe number of Debenture Shares, and (iii) the outstanding principal amount of the Debenture divided by the Conversion Price, multiplied by the per share value of the consideration payable in the transaction giving rise to the redemption, plus, in each case, accrued interest. As noted above, in connection with an additional Third Closing, in addition to the issuance and sale of the Debenture, the Company also issued to GCP a five year Warrant to purchase 2,083,333 shares of Common Stock (the “Warrant Shares”) at an exercise price of $0.09 per share (the “Exercise Price”).The Warrant may be exercised on a cashless basis if there is no effective registration statement registering the Warrant Shares.The Exercise Price is adjustable for certain events, such as distribution of stock dividends, stock splits, rights offerings, mergers or sales of assets. The Warrant provides that the Warrant may be purchased at the option of the Company only in connection with a change of control of the Company that is an all cash transaction. The purchase price upon such change of control will be 30% of the then effective Exercise Price multiplied by the number of Warrant Shares. The issuance of the Debenture and the Warrant (the “Securities”) were not registered under the Securities Act of 1933, as amended (the “Securities Act”) and such issuance qualified for exemption under Section4(2)of the Securities Act and Regulation D promulgated thereunder and in reliance on similar exemptions under applicable state laws. GCP was an accredited investor (as defined by Rule 501 under the Act) at the time of the transaction. The foregoing description of the transactions contemplated by the Debenture and the Warrant is not complete and is qualified in its entirety by reference to the full text of the Debenture, a copy of which is filed with this Current Report as Exhibit10.1, and the Warrant, a copy of which is filed with this Current Report as Exhibit4.1, all of which are incorporated by reference herein . Item 2.03.Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information provided in Item 1.01 of this Current Report on Form 8-K is hereby incorporated by reference into this Item 2.03. Item 3.02.Unregistered Sales of Equity Securities. The information provided in Item 1.01 of this Current Report on Form 8-K is hereby incorporated by reference into this Item 3.02 . Item 9.01.Financial Statements and Exhibits. (d) Exhibits Number Exhibit Common Stock Purchase Warrant, dated August 6, 2014, issued by the Company to GCP IV LLC. 5% Senior Secured Convertible Debenture , dated August 6, 2014, issued by the Company to GCP IV LLC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 7, 2014 PLC SYSTEMS INC . By: /s/ Gregory W. Mann Gregory W. Mann Chief Financial Officer EXHIBIT INDEX Number Exhibit Common Stock Purchase Warrant, dated August 6, 2014, issued by the Company to GCP IV LLC. 5% Senior Secured Convertible Debenture , dated August 6, 2014, issued by the Company to GCP IV LLC.
